              Case 2:20-cv-01758-MMB Document 88 Filed 04/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     HOPE DAVIS, On Behalf of Herself and                CIVIL ACTION
     On Behalf of All Others Similarly Situated,
                                                         No. 2:20-cv-01758-MMB
                      v.

     Universal Protection Services, LLC d/b/a
     Allied Universal Security Services, LLC

                                               ORDER

1.       Plaintiff shall file a Motion for Leave to File a Second Amended and Supplemental

         Complaint (“SASC”), which shall contain the following:

         a.       Detailed allegations as to the chronology of Plaintiff’s first application for

                  employment in August 2019 and her second application for employment in January

                  2020, and any response from Defendant, including:

                             i. Facts as to what Plaintiff claims she was told verbally, and the date

                                of any such communications(s), about her credit or background

                                report or any other fact that Plaintiff considers material in this case,

                                including the identity of the person making the statement.

                            ii. Facts as to what, if anything, Plaintiff claims she received in writing

                                or by email or by any other digital communication, about her credit

                                or background report or any other fact that Plaintiff considers

                                material in this case.

                           iii. For any writing Plaintiff alleges, she shall identify the type of

                                document she received, the date of the document, the author, and the

                                recipient.



                                                   1
                Case 2:20-cv-01758-MMB Document 88 Filed 04/27/21 Page 2 of 2




           b.        Whether or not Plaintiff ever requested a written copy of her credit report and if so,

                     whether she ever received it.

           c.        The damages Plaintiff alleges from the alleged failure of Defendant to supply her

                     with a written copy of her credit report for her employment application to

                     Defendant.

 2.        The Memorandum in Support of the Motion shall contain the following:

           a.        Details on the circumstances under which, including the date, when Plaintiff’s

                     counsel learned that the existing pleading was inaccurate.

           b.        Counsel shall also state Plaintiff’s position, that if the Court allows the SASC,

                     whether any additional discovery will be requested.

3.         The proposed SASC shall be attached as an Exhibit.

4.         All proceedings including the Motion to Certify Class are STAYED until the above-

           described matters are resolved.

5.         The following deadlines shall be followed:

           a.        Plaintiff shall file the Motion for Leave to File SASC within ten (10) days of this

                     Order.

           b.        Defendants shall file a Response within fourteen (14) days.



                                                                       BY THE COURT:

       DATED: 4/27/2021                                                /s/ MICHAEL M. BAYLSON

                                                                       _________________________
                                                                       Michael M. Baylson, U.S.D.J.



 O:\CIVIL 20\20-1758 Davis v. Allied\20cv1758 order on SASC.docx



                                                                   2
